Order, in so far as it grants the motion of the plaintiff with respect to the first defense and first counterclaim alleged in appellant’s answer, and strikes out the said defense and counterclaim, reversed upon the law and the facts, with ten dollars costs and disbursements, and plaintiff’s motion in said respect denied, with ten dollars costs. The allegations as to usury contained in appellant’s answer under her first separate defense are sufficient to raise an issue as to the validity of the transaction in question. Lazansky, P. J., Young, Scudder and Tompkins, JJ., concur; Kapper, J., dissents and votes to affirm.